Case 1:21-cr-00041-JL Document 29 Filed 03/16/21 Page 1 of 1

United States District Court
District of New Hampshire

United States of America
v. CaseNo. 21-cr-41-04-JL
Nobody (fka Richard Paul)

AND WAIVER OF RIGHT TO APPEAR IN PERSON
i the court ts authorized to conduct certain criminal proceadings by
ing Order 20-25 July 24. 2020}; Coronavirus Aid. Relief, and Ecovomie
S002b) 134 Sra, 281, 528-29 12020).

Finn the consent of he deteudat
leptonic conference.
Seourin Aer. Pub. £. No. 126-236

   
 

 

   

Tunderstand that the U.S. Constitution, the Federal Rules of Criminal Procedure, andor one or more federal
statutes may give me the right to have all the proceedings listed below take plnce in person in open court.
After consultation with wy attorney. I knowingly and voluntarily conseut to the proceediug(s) checked below
taking place by video/telephonic couference aud I knowingly and voluntarily waive my right to be present, in
person, in ope court a5 to the praceeding(s) checked below.

Check each that applies:

 

[| Juttinl Appearance (Fed. R. Crim. P. 3)
Preliminary Hearing (Fed. R. Crim. P. 5.1)
[=F Serntgummen (Fed, R, Crim. P. 10)
[Ff Bevention Bat Review Reconsideration Henring(s) (18 U.S.C. § 3142)
[| Pretrial Release Bail Revocation Proceedings (18 U.S.C. § 3148)
[| Misdemeanor Pleas and Seutencings (Fed. R. Crim. P. 43(0)(2))
[| Appearances uader Fed. R. Crim, P, 40

[| Probation aud Supervised Relense Revocation Proceedings (Fed. R. Crim, P. 32.1)

[| OMG oe
Dare: Bho (a0a Mobrb | Fmt, hah pe.)

Defendant
Date: as Jo uw

APPROVED.

pues 2 [1b [21

 

U.S, Distric
